Wyly, J.
The defendants, who were Sued for $1772, balance of account for the years 1868 and 1869, set up by the plaintiffs as factors furnishing supplies, appeal from the judgment maintaining the seques*300tration of twelve bales of their cotton, and recognizing the plaintiffs’1 lien as furnisher of supplies for tie sum of $1175 42. The defendants being residents of the parish of St. Bernard, the court maintained their exception of domicile and rejected the demand for a personal judgment against them.
As the Seventh District Court had no jurisdiction, because the domicile of the defendants was in the parish of St. Bernard, the conservatory order of sequestration was improperly granted, and at the trial it should have been set aside and the suit dismissed.
The court having no jurisdiction of the persons of the defendants, had no authority to determine either the amount or character of the demand set up agaiust them by the plaintiffs; it could not decide that defendants were indebted to plaintiffs in any specific sum, and that there was the furnisher of supplies privilege on the cotton. Being without jurisdiction the court could make no order in the premises.
It is therefore ordered that the judgment appealed from be annulled, and it is now ordered that this suit be dismissed at the costs of appellees in both courts.